 MASSACHUSETTS TEACHERS ASSOCIATION455Massachusetts Teachers AssociationandField Serv-ices Organization,Massachusetts Teachers Associ-ation,Petitioner.Case 1-RC-12715November 20, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as 'amended, ahearing was held before Hearing Officer Joseph A.Stupak, Jr. Thereafter, pursuant to Section 102.67 oftheNational Labor Relations Board Rules andRegulations, Series 8, as amended, and by directionof the Acting Regional Director for Region 1, thiscase was transferred to the National Labor RelationsBoard for decision. Briefs have been timely filed bythe Employer, the Petitioner, and the Intervenor.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree of prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.No question affecting commerce exists con-cerning the representation of certain employees ofthe Employer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act for the following reasons.4.The Petitioner seeks to sever the executive staffemployees in the Employer's field services divisionfrom the existing overall executive staff unit. TheIntervenor is currently recognized by the Employeras the collective-bargaining representative of certainof its employees in two units, as follows:Unit A. All members of the MTA ExecutiveStaff excluding the Executive Secretary-Treasur-er,Associate Executive Secretary, Assistant Exec-utiveSecretaries,and other Executive Staffmembers of any subsidiary, affiliated, or relatedcorporation, but including Executive Staff mem-bers of any affiliated local organization whosesalary is in whole or in part, paid by the MTA.Unit B. All permanent MTA employees of theOffice Staff who have been in the employ of theBoard for a period of sixty (60) calendar days,including any employees whose principal dutiesare secretarial, bookkeeping, or clerical services,being performed on behalf of any subsidiary,affiliated, or related corporation.UnitsA and B are commonly referred to as"Executive Staff" and "Office Staff." Unit A iscomposed of approximately 35 employees, of whom23 are members of the fieldservicesdivision whichPetitioner seeks to sever as ,a separate unit. Theremaining 12 employees are members of the otherseven divisions. The Employer and the Intervenoroppose such severance as inappropriate, and wouldretain the existing unit.The controlling precedent, as the parties recogniz-ed, isMallinckrodt Chemical Works,162 NLRB 387,397, where we held that in severancecaseswe wouldno longer apply automatic rules, but would evaluateallrelevant considerations, and we set forth sixillustrative areas of inquiry. As applied to the presentcase,we note particularly that two of the leadingareas of inquiry are the history of collective bargain-ing of the employees sought to be severed, and theextent to which such employees had established andmaintained their separate identity during the periodof inclusion in the broader unit.The Employer is a teacher organization whichexists for the purpose of providing services toteachers and other teacher organizations, and repre-sents teachers within the Commonwealth of Massa-chusetts for a variety of purposes.The bargaining relationship between the Employerand the Intervenor dates back to 1966, and sinceAugust 1, 1968, the parties have entered into fivesuccessive collective-bargaining agreements. Duringthat period, the Intervenor represented the employ-ees in two separate units; unit A composed of theexecutive staff, and unit B composed of the officeand clerical staff. The field service employees havebeen included in unit A through this period, andtherehas been no separate bargaining for theemployees sought to be severed.The evidence reveals that field services employeeshave served as officers of the Intervenor since it wasestablished. Field services employees have participat-ed as members of the unit A negotiating teams, and itwas only during the 1972 negotiations that the fieldservicesmembers of the negotiating team wereremoved after they introduced an apparently unau-thorized proposal which concerned only field serv-ices employees.We also note that the field servicesemployees constitute a majority of unit A.The evidence also shows that all but two of thefield services employees work in the regional officesIMassachusetts Teachers Association Staff Organization207 NLRB No. 12 456DECISIONSOF NATIONALLABOR RELATIONS BOARDscattered throughout the State, whereas all theremaining unit A employees work in the Employer'sheadquarters in Boston. The basic functions of thefield services staff are organizing employees andrepresenting them in the negotiation and administra-tionof collective-bargaining contracts.However,there exists a high degree of interrelation with theother divisions. For example, the research divisioncompiles data used by field services and has assistedin arbitration proceedings. The educational divisiontrains local leaders and supplies field services withcurriculum material. The government services divi-sion discusses pending legislation with field servicesand works with the field people in political areas.The public relations division assists the field staffwith publicity and deals with the press in certainsituations.The administrative services division pro-vides field services with membership lists and hasworked with the field staff on at least one grievance.The field services employees also work closely withthe legal staff.On the basis of the above, we find that the fieldservices employees constitute an integral part of theEmployer's operations. We also find no merit in thePetitioner's argument that the Intervenor does notadequately represent the field services employees.For the reasons discussed above, we conclude thatseverance is not justified. Accordingly, we shalldismiss the petition.ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.